DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7, 9, 14, 15 and 20 (and therefore all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7 recites “at least one seed package separably seated on the at least one bed and including a port having a water inlet formed in a bottom surface of the port and configured to receive a medium including seeds of plants.”  It is unclear if the seed package, port or water inlet are configured to receive the medium. For the purposes of this action, it will be interpreted that the seed package receives the medium.
Further regarding claim 1, line 11 recites “the at least one bed includes an upper bed…and a lower bed on which the upper bed is seated and that forms a water collecting portion.”  It is unclear which bed forms the water collecting portion.  For the purposes of this action, it will be interpreted that the lower bed forms the water collecting portion.
Regarding claim 4, line 1 recites “the at least one seat opening is inserted toward the water collecting portion.”  This is phrased as an action, and it is unclear how an action limits an apparatus claim.  This should be rephrased as -- the at least one seat opening is oriented toward the water collecting portion— or similar.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what the port protrusion is connected to.  For the purposes of this action, it will be interpreted that the port protrusion is a component of the seed package (as recited in claim 7).
Regarding claim 7, line 5 recites “a port protrusion.”  It is unclear if this is the same port protrusion recited in parent claim 5. For the purposes of this action, it will be interpreted to be the same port protrusion.
Regarding claim 9, line 1 recites “wherein the plurality of recesses is disposed to face each other.”  It is unclear how a plurality of recessed areas on a common plane “face each other.”
Regarding claim 14, it is unclear how the pair of electrodes can be spaced apart from the lower bed when the first electrode is in the water collecting portion, which is part of the lower bed.
Regarding claim 15, line 1 recites “the second electrode…is positioned outside the bed through the upper bed at a position higher than a maximum water level of the water collecting portion.”  It is unclear if the second electrode is completely outside the bed, or just outside the lower bed- it is not clear how the electrodes would function with one outside of the bed entirely.  It is also not clear how it is positioned “through” the upper bed, especially if it is outside the bed.  Further, it is unclear what the “maximum 
Regarding claim 20, lines 2 and 3 recite a plurality of beds, but only one introduction/withdrawal guide.  It is unclear how multiple beds can be positioned on the same guide.
Further regarding claim 20, line 5 recites “the light assembly, which supplies light to the lower bed combined with the introduction/withdrawal guide.”  It is unclear if the light assembly or lower bed is combined with the guide.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 20, line 3 recites “the upper bed, which is disposed at the introduction/withdrawal guide.”  However, parent claim 19 line 3 recites “wherein the lower bed has a bed side that moves along the introduction/withdrawal guide.”  It is therefore unclear where the introduction/withdrawal guide is located and which bed it interacts with. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-12, 19 and 20 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Rossi US 2018/0359946 in view of Bissonnette US 2008/0078118 and Wolf US 4,584,791.
Regarding claim 1, Rossi teaches an apparatus for cultivating plants, the apparatus comprising: 
a cabinet 2 forming a space 3 in which plants are cultivated; 
a door 40 coupled to the cabinet to open and close the space; 
at least one bed 11 disposed in the space of the cabinet; 
at least one seed block 9 separably seated on the at least one bed and configured to receive a medium including seeds of plants; and 
a light assembly 61 that radiates light onto the at least one seed package disposed on the at least one bed, 
wherein the at least one bed includes an upper bed 11 on which the at least one seed package is seated and a lower bed 5 on which the upper bed is seated and the lower bed forms a water collecting portion that stores water [0084]; and 
at least one seat opening 11a formed in the at least one package seat in an area corresponding to the water collecting portion so that stored water in the 

    PNG
    media_image1.png
    308
    450
    media_image1.png
    Greyscale

Figure 1- Rossi Figure 6
Rossi does not teach details of the seed block/package, or that the seed package includes a port having a water inlet formed in a bottom surface of the port.  Bissonnette teaches an apparatus for cultivating plants comprising a seed package 1, the seed package including a port (lower section) having a water inlet (hole near 8, figures 1-8) formed in a bottom surface of the port.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Rossi by placing the seed block inside a seed package as taught by Bissonnette in order to enable easier placement and handling of the seed blocks.
Rossi does not teach that the upper bed includes: 
at least one package seat recessed downward to accommodate the port; and 
at least one seat opening formed in the at least one package seat in an area corresponding to the water collecting portion and the water inlet so that 
Wolf teaches an apparatus for cultivating plants comprising bed, wherein the at least one bed includes an upper bed 51 on which at least one seed package 53 is seated and a lower bed 46 on which the upper bed is seated and that forms a water collecting portion that stores water (trough 32), and wherein the upper bed includes: at least one package seat 57 recessed downward to accommodate the port, and at least one seat opening (through 59, column 8, lines 5-10) formed in the at least one package seat in an area corresponding to the water collecting portion and the water inlet so that stored water in the water collecting portion is supplied through the at least one seat opening and the water inlet to the at least one seed package, wherein the lower bed includes at least one recess to support a bottom of the at least one package seat, and wherein a bottom of the water collecting portion is positioned lower than a bottom of the at least one recess.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the tray of Rossi by shaping the upper and lower beds as taught by Wolf in order to better retain the seed packages, ease handling, connect the beds or provide optimal equipment spacing.
[AltContent: textbox (Lower Bed Recess, Supporting Bottom of Package Seat)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    129
    495
    media_image2.png
    Greyscale

[AltContent: textbox (Bottom of Package Seat)]Figure 2- Wolf Figure 7

Note that in Rossi, the water collecting portion is the bottom of tray 5.  The modification would add the additional features of the upper and lower trays of Wolf, while the water collecting portion remains lower than a bottom of the at least one recess.
Regarding claim 3, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 1.  As taught, a first portion of the at least one package seat is positioned at the at least one recess and a second portion is positioned at the water collecting portion, and the at least one seat opening is formed at the second portion.
Regarding claim 4, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 3.  As taught, the at least one seat opening is oriented toward the water collecting portion.
Regarding claim 5, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 4.  As taught, a port protrusion (bottom of the seed package) protrudes downward from the port.  Neither Rossi nor Wolf teach that the port protrusion extends to the bottom of the water collecting portion through the seat opening, however it would have been an obvious matter of design choice to extend the protrusion all the way to the bottom of the water collecting portion in order to ensure that the packages have access to water, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 5.  As taught, the at least one recess comprises a plurality of recesses, wherein the at least one seat opening comprises a plurality of seat openings, wherein the at least one seed package comprises a plurality of seed 
Regarding claim 8, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 7.  As taught, the plurality of recesses is disposed to surround at least a portion of the water collecting portion.  
Regarding claim 9, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 7.  As taught, the plurality of recesses can be said to face each other (as they are side by side) with the water collecting portion therebetween.
Regarding claim 10, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 1.  Rossi also teaches a water supply assembly 51 that supplies water to the at least one bed disposed in the cabinet, wherein the lower bed further includes: 
a water supply 51a formed at a position corresponding to the water supply assembly and being supplied with water from the water supply assembly; and 
a water guide 51b that guides water supplied to the water supply to the water collecting portion [0084].
Regarding claim 11, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 10.  Rossi is silent as to the location of the water guides 51b, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate it at the bottom of the recess in order to take a In re Japikse, 86 USPQ 70.
Regarding claim 12, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 11.  Rossi is silent as to the orientation of the water guides 51b, however it would have been an obvious matter of design choice to make the different portions of the water guide inclined of whatever form or shape was desired or expedient in order to ensure the water flows in the desired direction. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 19, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 1.  Rossi also teaches an introduction/withdrawal guide 12, 13 disposed in the cabinet 2 to slide the at least one bed in and out of the cabinet, wherein the lower bed 5 has a bed side that moves along the introduction/withdrawal guide [0073-0074].
Regarding claim 20, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 19.  Rossi also teaches that the at least one bed comprises a plurality of beds vertically spaced and arranged in the cabinet, and wherein each of the plurality of beds includes the upper bed 11, which is disposed at the introduction/withdrawal guide 12/13, the lower bed 5, which is positioned under the upper bed, and the light assembly 61, which supplies light to the lower bed combined with the introduction/withdrawal guide.  Note that as all components are assembled together, they are considered on and combined with each other.
Claim 6 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Rossi US 2018/0359946 in view of Bissonnette US 2008/0078118, Wolf US 4,584,791 and Sawyer US 3,199,250.
Regarding claim 6, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 5.  Rossi, Bissonnette and Wolf also teach the water inlet is open at the port protrusion, but do not teach that a sheet that absorbs water in the water collecting portion is disposed at the water inlet.  Sawyer teaches an apparatus for cultivating plants that comprises a water inlet 68, a water 11 collecting portion 10, and a sheet 71, 72 that absorbs water in the water collecting portion disposed at the water inlet.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Rossi with a sheet to absorb and wick water at the inlet as taught by Sawyer in order to ensure that sufficient water is introduced to the seed blocks/packages.
Claims 13-16 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Rossi US 2018/0359946 in view of Bissonnette US 2008/0078118, Wolf US 4,584,791 and Millar US 2018/0359971.
[AltContent: textbox (Figure 3- Millar Figure 4C)]
    PNG
    media_image3.png
    417
    240
    media_image3.png
    Greyscale
Regarding claim 13, Rossi, Bissonnette and Wolf teach the invention as claimed as detailed above with respect to claim 1.  Rossi does not teach a water sensor installed at the lower bed.  Millar teaches an apparatus for cultivating plants, the apparatus comprising a water sensor 428 installed at the plant cells 109
Regarding claim 14, Rossi, Bissonnette, Wolf and Millar teach the invention as claimed as detailed above with respect to claim 13.  Millar also teaches that the water sensor includes a pair of electrodes 432, wherein the pair of electrodes is spaced apart from the lower bed.  As modified, a first electrode 432a, 432g of the pair of electrodes is positioned in the water collecting portion, and a second electrode 432g of the pair of electrodes is positioned outside the water collecting portion.  Note that as Millar teaches electrodes at several heights, the top electrode would be placed outside of the water collecting portion.  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the second electrode outside of the water collecting portion in order to enable detection of water in more locations and prevent over-watering, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 15, Rossi, Bissonnette, Wolf and Millar teach the invention as claimed as detailed above with respect to claim 14.  Rossi and Millar do not explicitly teach that the second electrode of the pair of electrodes is positioned outside the bed through the upper bed at a position higher than a maximum water level of the water collecting portion, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the second electrode outside the bed through the upper bed at a position higher than a maximum water level of the water collecting portion in order to enable detection of water in more locations and prevent over-watering, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 16, Rossi, Bissonnette, Wolf and Millar teach the invention as claimed as detailed above with respect to claim 14.  Millar also teaches a bed bracket having a power terminal for contact with the second electrode, as any element connecting power to the second electrode could be considered the bed bracket.
Claims 16 and 17 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Rossi US 2018/0359946 in view of Bissonnette US 2008/0078118, Wolf US 4,584,791, Millar US 2018/0359971 and Loebl US 2010/0031564.
Regarding an alternate interpretation of claim 16, Rossi, Bissonnette, Wolf and Millar teach the invention as claimed as detailed above with respect to claim 14.  Rossi and Millar do not explicitly teach a bed bracket having a power terminal for contact with the second electrode.  Loebl teaches an apparatus 20 for cultivating plants which [AltContent: textbox (Figure 4- Loebl Figure 3)]
    PNG
    media_image4.png
    467
    350
    media_image4.png
    Greyscale
comprises a bed bracket (region around 32) having a power terminal 32 for contact between the outer case and plant beds.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Rossi with a bracket and terminal as taught by Loebl in order to easily disconnect electronics when the beds are withdrawn.  As modified, the connection would be a power terminal for the electrodes.
Regarding claim 17, Rossi, Bissonnette, Wolf, Millar and Loebl teach the invention as claimed as detailed above with respect to claim 16.  Rossi also teaches an introduction/withdrawal guide 12, 13 that guides the at least one bed sliding in and out the cabinet.  Loebl also teaches a bottom cover (region around/below 32) that supports the bed bracket and is fixed to the cabinet 20; and an introduction/withdrawal guide 21 that guides the at least one bed sliding in and out the cabinet, wherein when the at least .
Claim 18 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Rossi US 2018/0359946 in view of Bissonnette US 2008/0078118, Wolf US 4,584,791, Millar US 2018/0359971, Loebl US 2010/0031564 and Treganza US 6,385,899.
Regarding claim 18, Rossi, Bissonnette, Wolf, Millar and Loebl teach the invention as claimed as detailed above with respect to claim 17.  Rossi also teaches a water supply valve [0086] and a pump [0084] that operates to supply water to the water collecting portion.  Rossi (and Loebl) do not teach that when the pair of electrodes and the power terminal are separated, one or more of tuning-off of the water supply valve and stopping of the water pump are performed.  Treganza teaches an apparatus for cultivating plants which comprises a removable water collection device 158 and a valve 156 that turns off when the device is separated from the cabinet 150.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Rossi with a valve on the water channels as taught by Treganza in order to reduce or eliminate water loss when the beds are disconnected.  As such, when the pair of electrodes and the power terminal are separated, tuning-off of the water supply valve is performed.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ivanescu US 10,842,095 teaches a plant cultivation apparatus with upper and lower trays, wherein the seed bed of the upper tray is supported by the lower tray.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642